In a matrimonial action in which the parties were divorced by judgment dated March 6, 1984, the father appeals, as limited by his brief, from so much of an order of the Family Court, Nassau County (Medowar, J.), entered June 7, 1991, as awarded the mother $5,000 in counsel fees.
Ordered that the order is reversed, insofar as appealed from, with costs, and the matter is remitted to the Family Court, Nassau County, for a new determination on the issue of counsel fees.
The Family Court awarded the mother $5,000 in counsel fees without conducting a hearing and without the benefit of proper documentation from her attorney regarding the legal services rendered or the time spent on the case (see, Fischler v Fischler, 184 AD2d 680, 681; Dunne v Dunne, 172 AD2d 482, 483; cf., Reehill v Reehill, 181 AD2d 725).
In light of the foregoing, the court’s award must be set aside and the matter remitted to the Family Court for a new determination on the issue of counsel fees (see, Dunne v Dunne, supra, at 483). Thompson, J. P., Rosenblatt, Copertino and Hart, JJ., concur.